DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group II, claims 17-25, and the species osteoarthritis (claims 17-20, 24 and 25) in the reply filed on 02/18/2022 is acknowledged.  The traversal is on the ground(s) that Haudenschild et al., US PG Pub No. 2013/0315889A1, cited as teaching a peptide comprising SEQ ID NO. 1, does not address the claimed peptide. Applicant argues “N-terminal SGPTH” does not include any peptide containing this sequence, specifically arguing that the claim is limited peptide comprising free amino group (the peptide is terminated at this position). Applicant also indicates the claims are amended to emphasize the peptide includes the free amino group at the N-terminus. 
This is not found persuasive because the restriction requirement is relevant to the claim language at the time the restriction was applied (not the amended language, filed 02/18/2022 in response to the restriction requirement). The previous language is not limited to the interpretation as argued, N-terminal SGPTH does not clearly require the peptide be truncated at the serine with free amino group at this terminus.
Nonetheless, it is further noted this shared technical feature (peptide SGPTH, comprising free amino group at the N-terminus as argued) still fails to make a contribution over the prior art, see for example Homan et al., WO 2013/040142A1, particularly at SEQ ID NO. 579513 (see claims 45 and 54), SEQ ID NO. 579513 is the sequence SGPTHP. Although the amended language, namely comprising the amino acid sequence NH2-SGPTH (SEQ ID NO: 1) is limited to peptide comprising free amino group at the N-terminus, the language would encompass peptides including additional residues as the C-terminal end (is not limited to only the peptide SGPTH, i.e., not limited to COMP fragments). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 16, 21, 22, 23, 26 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups of invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/18.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/EP2017/064667, filed 06/15/2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 1650855-8, filed on 8/16/2016 in Sweden.

Information Disclosure Statement
The information disclosure statements (IDS) filed 12/13/2018 and 09/29/2021 are considered, initialed and are attached hereto.

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Claims 17 and 24 recite “SEQ ID NO 1”. See 37 CFR 1.821(d), Applicants must use the format “SEQ ID NO: X” to identify covered sequences (the limitation requires the colon), variations of this format are technically non-compliant. Appropriate correction is required.

Claim Objections
Claims 19 is objected to because of the following informalities:  Claim 19 recites a typographical error, namely it appears that “osteoarthrosis” should be “osteoarthritis”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the detection of a COMP peptide fragment comprising the amino acid sequence NH2-SGPTH (SEQ ID NO: 1) using an antibody that binds the epitope NH2-SGPTH (SEQ ID NO: 1) in a horse synovial fluid or articular cartilage sample and its correlation with a diagnosis of early osteoarthritis, does not reasonably provide enablement for any diagnoses as encompassed by the claim, in any isolated sample from any subject, by detection of any peptide comprising the amino acid sequence NH2 SEQ ID NO: 1 (not limited to fragments of COMP).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Claim 17 is a “a method of diagnosis”, the method comprising the active method steps “isolating a sample from a subject” and “analyzing the sample for the presence or amount of a peptide” as claimed (comprising the sequence NH2-SGPTH, SEQ ID NO. 1). Although there are no active method steps recited at the claim which explicitly recite the correlation of the presence or amount to any particular diagnosis, the normal purpose of claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3). Therefore, absent any clearly recited correlating steps to the contrary, the recited language is interpreted as indicating that the performance of the two active steps as recited, is tantamount to achieving a diagnosis as stated in the preamble.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims which would encompass any diagnosis, in any subject with any peptide comprising NH2-SGPTH, including additional residues at the C-terminal region (not limited to merely peptide fragments of COMP). 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention with respect to the elected claims is a diagnostic assay (method of diagnosis), which relies merely on the present or amount of a peptide comprising NH2-SGPTH (SEQ ID NO: 1), the claims (as noted above) unlimited with respect to sample/subject, the peptide origin (e.g., not limited to COMP), and any particular diagnosis. 
	Regarding the state of the prior art, peptides comprising NH2-SGPTH (SEQ ID NO: 1) other than peptides of cartilage oligomeric matrix protein (COMP) were known to those having ordinary skill in the art at the time, see for example see Homan et al., WO 2013/040142A1, particularly at SEQ ID NO. 579513 (see claims 45 and 54), SEQ ID NO. 579513 is the sequence SGPTHP, specific to Mycobacterium. 
	Further, regarding the state of the prior art, fragments of COMP were recognized in the art as present in the synovial fluid and serum of patients with knee injuries, including those with osteoarthritis and rheumatoid arthritis, at the time that the claimed invention was effectively filed, see for example Dickinson et al., Cleavage of cartilage oligomeric matrix protein (thrombospondin-5) by matrix metalloproteinases and a disintegrin and metalloproteinase with thrombospondin motifs, Matrix Biology, 22(3), (2003), p. 267-278 (IDS entered 12/13/2018), namely at the abstract and page 268, end of col. 1 to col. 2; Ahrman et al., Novel Cartilage Oligomeric Matrix Protein (COMP) Neoepitopes Identified in Synovial Fluids from Patients with Joint Diseases Using Affinity Chromatography and Mass Spectrometry*, The Journal of Biological Chemistry, 289(30), (2014), p. 20908-20916, at the abstract and also page 20908, col. 1, para 1, and Arai et al., Analysis of cartilage oligomeric matrix protein (COMP) degradation and synthesis in equine joint disease, Equine Veterinary Journal, 37(1), (2005), p. 31-36, abstract.
	 However, little appears to be known in the art regarding the specifically claimed N-terminal truncated peptide as claimed from the protein that is COMP, in relation to diagnosis of early stage osteoarthritis. Therefore, because little is known in the prior art regarding the nature of the invention, it is deemed necessary to rely on the specification to provide more detail as to how to make and use the invention in order to be enabling with regard to the use of the claimed peptide for the purpose of diagnosis in a sample isolated from a subject.
	Regarding Applicant’s working examples, see at Example 3 (figure 2), Applicant demonstrates the detection of the claimed peptide (COMP) in synovial fluid from horses with osteoarthritis. At figure 2, Applicant demonstrates those horses designated as early (early interpreted as being less than 4 weeks duration, as defined by the originally filed specification page 9) osteoarthritis/acute lameness can be distinguished from those that are healthy controls, those with chronic osteoarthritis/chronic lameness, and those with late stage osteoarthritis. 
Based on the data at example 3, Figure 2, it would be expected that detection of a peptide comprising the amino acid sequence of NH2-SGPTH (SEQ ID NO:1) of COMP, in synovial fluid from a horse would be expected capable of diagnosis of early (less than 4 week duration) osteoarthritis. 
Applicant’s working Example 4 and corresponding data at figure 3 demonstrate detection of the claimed peptide in serum from human patients with atherosclerosis. Looking at figure 3, it does not appear a diagnosis can be determined based on the peptide in a human patient’s serum. The data from this example (referring to Figure 3) fails to provide sufficient direction/guidance as to how to make or use the claimed invention; this example fails to support the ability to achieve a diagnosis.
However, see Example 5 and Applicant’s corresponding data at Figures 5 and 6, it appears Applicant’s data does demonstrate the ability to detect early osteoarthritis in horse cartilage using IHC.
Regarding the breadth of the present claims, the breadth of the claims is in contrast to direction and guidance provided in the originally filed specification. The independent claim is unlimited with respect to diagnoses, peptide (e.g., not limited to COMP or COMP fragments), and sample/subject. Although dependent claims are more limited with respect to the diagnosis, only claim 20 is commensurate in scope with Applicant’s direction and guidance provided in Applicant’s specification with regard to diagnosis. 
Regarding claim 25, given Applicant’s working examples (particularly showing no noticeable different in the control versus other two groups at Figure 2 in human serum), it is not readily predictable that Applicant’s claimed method is capable of a diagnosis, other than early osteoarthritis in synovial fluid of a horse, and not with any other peptides as claimed other than fragments derived from the protein COMP (i.e., only peptides as claimed of COMP).
Additionally, regarding the predictability in the art, the originally filed specification indicates the peptide used to generate antibodies to the epitope SGPHTH is immunization peptide SGPTHGGC (SEQ ID NO: 2) (see the originally filed specification at page 7). While Applicant’s specification does provide support for antibody that binds this epitope (SGPTH), there is no support in the specification for detection of, and identification of, fragments of COMP present in samples, such as synovial fluid samples, with sequences as small as SGPTH. Regarding the breadth of the independent claim, claim 17 encompasses N-terminal end truncated peptide fragment SGPTH, as well as peptides that are longer containing additional residues at the C-terminal end. 
See also, regarding the predictability in the prior art for detecting such small fragments as encompassed by the present claim language in these samples, Misumi et al., Measurement of cartilage oligomeric matrix protein (COMP) in normal and diseased equine synovial fluids, Osteoarthritis and Cartilage, 9, (2001), p. 119-127, is evidence that very small fragments such as those encompassed by the claimed language are not predictably present and detectable. Misumi teach identification of COMP fragments in synovial fluid, Misumi teach fragments with molecular weights of less than 60 kDa were not found/detected (see page 123, col. 1, para 1). 
For all of these reasons, the specification lacks direction or guidance regarding how to make or use the claimed invention commensurate in scope with the claims regarding the sample/subject, the peptide claimed, and the diagnosis claimed; the claimed invention is not commensurate in scope with the originally filed specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 24 recites parenthesis in the claims, namely “NH2 (SEQ ID NO 1)”, parenthesis in claims raises question as to what is actually required by the claim. While a sequence can be provided in parenthesis (there is no rule against it, although it is not required), in the instant case, the sequence identifier inside the parenthesis is not the same as the limitation it follows (it’s not identifying a particular sequence recited in the claim, as at claim 16).  It is suggested that Applicant amend the claim to recite either “NH2-SGPTH (SEQ ID NO: 1)” or “NH2-SGPTH SEQ ID NO: 1”. 
Claim 24 recites the limitation "the antibody" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 from which 24 depends fails to previously recite or require any particular antibody such to clearly identify what “the antibody” at claim 24 is referencing. As such, the claim limitation “the antibody” is indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20, 24 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed a law of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claim 17 recites “A method of diagnosis comprising: isolating a sample from the subject; and analyzing the sample for presence or amount of a peptide comprising the amino acid sequence NH2 (SEQ ID NO 1) in the sample”. Although there are no active method steps recited at the claim which explicitly correlate the presence or amount to any particular diagnosis, the normal purpose of claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3). Therefore, absent any clearly recited correlating steps to the contrary, the recited language is interpreted as indicating that the performance of the two active steps as recited, is tantamount to achieving a diagnosis.
The natural relationship to which the claims are directed (i.e., the relation between a peptide comprising the amino acid sequence NH2 (SEQ ID NO 1) in the sample and an unspecified diagnosis, claim 17, or a diagnosis of osteoarthritis (Applicant’s elected species, dependent claims 18-20) is a law of nature. Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those as in Mayo as they involve "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the naturally occurring presence or level of the claimed peptide in a sample and the presence of a diagnosis (e.g., osteoarthritis). The correlation is a judicial exception as it exists in principle apart from any human action; the correlation itself therefore cannot form the basis for eligibility. 
Step 2A, Prong 2
The claims further fail to recite additional elements/steps that integrate the judicial exception into a practical application of the judicial exception. Integration into a practical application requires that the element/step apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
As discussed above, the correlation between the claimed peptide and a diagnosis is itself the judicial exception, and not a practical application thereof. 
The claimed step of “isolating a sample from a subject” and “analysing the sample for presence or amount” (claim 16) are also insufficient to integrate the judicial exception into a practical application thereof because the purpose of these steps is merely to obtain the data. Such activity fails to go beyond insignificant pre-solution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Furthermore, the steps of isolating and analysing are recited at an extremely high level of generality and are not tied, for example, to any particular machine or apparatus.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Although claim 24 does recite “wherein analysing…comprises contacting the antibody with the sample from the subject”, this claim language is still directed to data gathering steps and is still recited at an extremely high level of generality. The originally filed specification also supports the routine and conventional nature of antibody binding assays for the detection of peptides, see Applicant’s originally filed specification, page 6 which recognizes that “A convenient manner to measure the concentration of a peptide in a sample with an antibody is ELISA. The design and use of ELISA (enzyme-linked immunosorbent assay) is well known in the art of diagnostics.”. 
Holman et al., WO2013/040142, page 15, lines 23-25 is further evidence regarding the availability of antibodies capable of binding/that bind the claimed peptide sequence (see Holman teaching antigen binding protein that binds to a sequence including Holman’s SEQ ID NO. 579513 (the peptide SGPTHP).
See also Arai et al., Analysis of cartilage oligomeric matrix protein (COMP) degradation and synthesis in equine joint disease, Equine Veterinary Journal, 37(1), (2005), p. 31-36, which supports the routine and conventional nature of determining, producing antibodies, and using the antibodies to detect COMP peptide fragments. Arai suggest COMP fragmentation as a useful means for monitoring conditions, including osteoarthritis (see abstract), the reference disclosing the production of antibodies against enzyme cut COMP fragments. Vilím et al., Characterization of Monoclonal Antibodies Recognizing Different Fragments of Cartilage Oligomeric Matrix Protein in Human Body Fluids, Archives of Biochemistry and Biophysics, 341(1), (1997), p. 8-16, also demonstrates antibodies for binding fragmented COMP (see for example the abstract, page 9, col. 2, para 3).
Nonetheless, the claims, when recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or transformation of a particular article, such that would distinguish it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to Applicant’s invention. When considering the data gathering steps under 2B, it is determined that the combination of steps fail to gather the data in an unconventional way, and therefore fail to provide and “inventive concept” such to render the claim eligible under step 2B. See also MPEP 2106.05(g). 
The claimed elements/steps, recited alone or in combination, do not go beyond well-understood, routine, and conventional activity.

Corresponding 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641